Citation Nr: 1440146	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, October 2001 to September 2002, March 2003 to August 2004, and June 2005 to June 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD was not manifest in service; a psychosis was not manifest within the first post-service year after any period of service; and there is no competent medical evidence that an acquired psychiatric disorder other than PTSD is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the matter of service connection for a psychiatric disorder to include PTSD, anxiety and depression.  A letter dated in November 2009, prior to initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit or identify evidence.  Specifically, he was asked to identify evidence pertaining to stressful incidents in service.  He was also told how VA would assist him in obtaining additional relevant evidence.  Although this letter discussed the manner in which VA determines disability ratings and effective dates; given that the claim for service connection for a psychiatric disorder to include PTSD, anxiety and depression is being denied, whether or not the Veteran received timely notice regarding the disability rating and effective date of the award as to this disability is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was most recently readjudicated in the October 2011 Supplemental Statement of the Case.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA has also satisfied its duty to assist.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was provided a VA examination in February 2011.  As will be discussed in greater detail below, the Board finds that the medical opinion evidence is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new rule, codified at 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  This amendment was considered by the RO in the October 2011 supplemental statement of the case.

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service personnel records indicate that the Veteran served as an electronic computer systems specialist from May 1974 to May 1978 and a disaster preparedness specialist from October 2001 to September 2002, March 2003 to August 2004 (including service in Saudi Arabia) and June 2005 to June 2006 (including service at Balad Air Base, Iraq).  

STRs are negative for any diagnosis or abnormal finding pertaining to the Veteran's psychiatric health.  A May 2006 PTSD checklist shows that the Veteran reported trouble falling or staying asleep in response to stressful military experiences.  On a May 2007 Post Deployment Health Reassessment for his December 2005 to May 2006 period of deployment, the Veteran reported that he had had an experience that was so frightening, horrible, or upsetting that, in the past month, he had tried hard not to think about it or went out of his way to avoid situations that reminded him of it.  He also reported decreased interest in pleasurable activities and feeling sad for several days.  However, no mental health concerns (or referral) were noted on evaluation.  

On August 2008 VA Gulf War examination, the Veteran had a negative depression screening.  

VA treatment records show that the Veteran had a positive PTSD and depression screen in April 2009.  He reported having anxiety and depression since returning home from his deployment in Iraq.  The Veteran reported being worried about signing off security clearance on civilians he did not know while serving in Iraq and stated that he "can't stop thinking what would have happened if someone got through and shouldn't of."  A July 2009 treatment report shows a diagnosis of anxiety disorder with features of PTSD.  These records also show a diagnosis of alcohol dependency in remission.  

On August 2010 VA Gulf War examination, the Veteran's complaints of loss of sleep and fatigue were diagnosed as poor sleep hygiene, insomnia, nightmares and high caffeine usage.  The examiner opined that these problems are not the result of military experience or Gulf War exposures.  The examiner further attributed loss of sleep to poor sleep hygiene and high usage of caffeine and noted that fatigue is a direct result of loss of sleep.  

VA treatment records during this appeal, including as recently as in April 2011, show a diagnosis of PTSD.  These records also show an assessment of anxiety.  

January 2011 statements from the Veteran show that he reported landing in Kuwait for refueling and being briefed that the perimeter had been secured and 6 soldiers had been captured by the enemy and killed "execution style."  20 minutes later, there was an "alarm red" and his gear was in the belly of the airplane.  He recalled being directed to retrieve assets from a weapons depot while being unarmed and having to drive several kilometers of unfamiliar road with no escort.  He also recalled having "received a lot of incoming" during deployment in Balad, Iraq, from December 2005 to May 2006.  The Veteran reported having to check out a "building/shaft, it was at least a couple stories under ground, all [he could] remember was no power (used flash light) tons of spider webs and a smell [he] can't describe."  See VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma; January 2011 Veteran's statement; and February 2011 VA examination.  

A January 2011 statement from the Veteran's spouse describes his behavior and increased alcohol intake upon his return from deployment in Saudi Arabia and Iraq.  She also repeated his recollections of stressful incidents during these deployments.  

On February 2011 VA examination, the Veteran reported his most stressful event occurred when he was in Saudi Arabia and he had to pick up a vehicle from the Saudis.  He was unarmed and was not allowed to check the vehicle before taking it as this would be an insult to the Saudis.  He was also told that the town these Saudis were from was the same town as the one the 9/11 terrorists had come from.  He reported an intense fear as he turned the key, believing that the vehicle may have been rigged to explode when he started it.  The Veteran recalled being "called out on [a] biological attack" with no weapons or emergency vehicle.  While serving in Iraq, he reported working at a hospital where his duties were "dumping bed pans, holding wounds together as they were stitched, and helping to apply bandages."  He also reported moving bodies after they passed away.  (In a January 2011 statement, he reported that he "volunteered at the hospital when he had free time" and assisted caring for "injured soldiers, blown off legs, arms, faces burned.")  After examination of the Veteran and review of the record, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis was alcohol dependence, in full remission per Veteran's self-report.  The examiner explained that the Veteran's reported stressors did not appear to meet criterion A1 as he was never directly threatened in his reported stressors.  The examiner further explained that the MMPI-2 profile was invalid due to a noncredible pattern of endorsement from an over-endorsement of items (although his self-report would suggest he meets criteria for PTSD, his MMPI-2 results indicate that his self-report is not credible); therefore, determination about the Veteran's true psychiatric distress cannot be determined without resorting to mere speculation.  

PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis. 

In this case, although the Veteran has been diagnosed with PTSD at various times and he believes he has PTSD, he does not currently meet full DSM-IV criteria for a diagnosis of PTSD.  Specifically, although VA treatment records reflect a diagnosis of PTSD, the provider who rendered such diagnosis did not provided a discussion of whether the Veteran's symptoms fully meet the diagnostic criteria set forth for an accurate diagnosis.  On the other hand, the February 2011 VA examiner determined that the Veteran's symptomatology does not meet the criteria for a diagnosis of PTSD.  The VA examiner included a full recitation of the Veteran's stressors and treatment history in the examination report, and concluded that the Veteran's stated stressors did not rise to the threshold of the Criterion A1 expectation for a diagnosis of PTSD as he was never directly threatened in his reported stressors.  Moreover, the VA examiner noted that although his self-report would suggest the Veteran meets criteria for PTSD, his MMPI-2 profile was invalid because the results indicate that his self-report is not credible.  

In weighing the medical evidence diagnosing PTSD, the Board concludes that the February 2011 VA examiner's opinion merits the most probative weight.  As the opinion is accompanied by expression of a more complete awareness of the Veteran's medical history and clinical data, discusses all DSM-IV criteria necessary for a diagnosis of PTSD, and includes a detailed explanation of the rationale for the opinion (identifying the specific symptoms found lacking for a diagnosis of PTSD), the Board finds this opinion more probative than the essentially bare conclusion provided in the VA treatment records.  

The Board has also considered the assertions of the Veteran.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The diagnosis and etiology of PTSD and other psychiatric disorders are complex medical questions that require medical expertise on the significance of symptoms noted, whether they form the constellation of symptoms needed to support a PTSD diagnosis, and whether or not they can be attributed to a combat or other credible stressor event (as well as sufficiency of stressor to support the diagnosis).  Therefore, the Veteran's self-diagnosis of PTSD has no probative value.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD and that, on this basis, his claim must be denied. 

Acquired Psychiatric Disorder other than PTSD

To the extent that the Veteran claims that he has an acquired psychiatric disorder other than PTSD that is related to service, the Board observes the record contains diagnoses of anxiety, depression, and alcohol dependence in remission.  There is no evidence of such diagnoses in service or for many years thereafter. 

As an initial matter, service connection is not available for primary alcohol abuse.  The law specifically prohibits compensation for disability due to primary alcohol abuse.  38 U.S.C.A. § 1110.  [Further, the Board observes that any claim of service connection for alcoholism as secondary to a diagnosis of PTSD lacks legal merit, as a threshold legal requirement for substantiating such claim (that the primary disability on which a claim of secondary service connection is based must be service connected) is not met.  38 C.F.R. § 3.310.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).]

The Board acknowledges that the Veteran reported symptoms of trouble falling or staying asleep, avoidance, decreased interest in pleasurable activities and feeling sad on post deployment health assessment; however, he was deemed to be psychiatrically normal on clinical examination.  At the time of his October 2009 application for benefits, the Veteran reported no mental health treatment other than from the VA mental health clinic (which shows initial treatment starting in April 2009).  While the Veteran and his spouse have reported that he experienced symptoms of psychiatric impairment shortly after his deployments to Saudi Arabia and Iraq, the record is negative with respect to any objective findings prior to 2009. 

The Board has considered the statements from the Veteran and his spouse; however, in the absence of onset in service and persistence since, whether or not there is a nexus between his current variously diagnosed psychiatric disability and his service becomes a medical question.  While the Veteran and his spouse are competent to report that they observed his psychiatric impairment after his deployments to Saudi Arabia and Iraq, the diagnosis and etiology of a psychiatric disability are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature that support his allegations.  Accordingly, the lay statements of the Veteran and his spouse in these matters are not probative evidence.

The February 2011 VA examiner did not diagnose any Axis I disorder other than alcohol dependence in full remission per the Veteran's report.  The examiner noted that "determination about his true psychiatric distress cannot be determined without resorting to mere speculation."

In summary, there is no credible evidence of a chronic psychiatric disorder in service; no evidence of a psychosis within the first post-service year of any period of active duty, and no credible evidence of a continuity of symptomatology since service.  Further, the preponderance of the evidence is against a finding that the Veteran currently has a psychiatric disability (diagnosed at any time during the appeal period) which is related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must also be denied.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


